DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Mr. James Donegan, Reg. No. 78,797 on 06/17/2021.

The application is amended as follows:

Listing of Claims:
The Listing of Claims replaces all prior versions and listings of claims in the application:

1. (Currently Amended) An information processing method for performing, through interaction with a user, narrowing down regarding information that the user desires to search for, the information processing method being executed by a computer and comprising:
causing an output processor to output a series of questions, wherein the entirety of the series of questions includes a first plurality of questions and a second plurality of questions, the first plurality of questions including a first question, which is a first-type question, about a target of search, the first-type question being an open question;
causing an input processor to obtain a first answer to the first question, the first answer being input by the user;
if a determination is made indicating that the first answer does not satisfy a first condition and that, based on a database storing information about the target of search, a word or phrase corresponding to a word or phrase included in the first answer is not included in the database, causing the output processor to output a second question, which is the first-type question, for requesting an explanation about the word or phrase included in the first answer and not included in the database;
if a determination is made indicating that the first answer does not satisfy the first condition and that, based on the database, the word or phrase corresponding to the word or phrase included in the first answer is included in the database, causing the output processor to output a third question, which is the first-type question, about the target of search; and
if a determination is made indicating that the first answer satisfies the first condition, causing the output processor to output the second plurality of questions, the second plurality of questions including a fourth question, which is a second-type question, about the target of search, the second-type question being a closed question for the narrowing down of one or more candidates as the target of search, wherein
is is an ordered combination of a plurality of closed-questions, and
the first plurality of questions only precedes the second plurality of questions and the second plurality of questions only follows the first plurality of questions.

2. (Original) The information processing method according to Claim 1, wherein the first condition is determined to be satisfied if the first answer to the first question includes a word or phrase including a negative expression.

3. (Original) The information processing method according to Claim 1, wherein the output processor is caused to output the first-type question in a form of voice or text.

4. (Original) The information processing method according to Claim 1, wherein the explanation about the word or phrase included in the first answer and not included in the database is one of specific examples of the target of search.

5. (Original) The information processing method according to Claim 1, further comprising:
registering, in the database, information that is based on a second answer to the second question, the second answer being input by the user and obtained by the input processor.

6. (Original) The information processing method according to Claim 1, further comprising:
causing the input processor to obtain a third answer to the fourth question, the third answer being input by the user; and
if the third answer is not an answer to the fourth question and is a request for an explanation about a first word or phrase included in the fourth question, causing the output processor to output an explanation sentence including a word or phrase related to the first word or phrase included in the fourth question and then causing the output processor to output the fourth question again.

7. (Original) The information processing method according to Claim 1, further comprising:
if a determination is made indicating that a state of progress in the narrowing down that has been performed by using a third answer to the fourth question satisfies a second condition, the third answer being input by the user and obtained by the input processor, causing the output processor to output information representing one or more candidates as the target of search, the one or more candidates being obtained through the narrowing down.

8. (Original) The information processing method according to Claim 7, wherein the second condition is that a total number of candidates as the target of search is equal to or smaller than a predetermined value.

9. (Original) The information processing method according to Claim 1, wherein
the target of search is a medical condition of a patient,
the first-type question is a question asking a symptom noticed by the user, and
the second-type question is a question asking whether or not the user has one of a plurality of symptoms specifying the medical condition.

10. (Original) The information processing method according to Claim 1, wherein
the target of search is a plurality of cooking recipes or menus,
the first-type question is a question asking a condition for narrowing down the plurality of cooking recipes or menus, and
the second-type question is a question asking whether or not to request one of conditions for narrowing down the plurality of cooking recipes or menus.

11. (Original) The information processing method according to Claim 10, wherein in the database, a plurality of cooking recipes, category information representing categories of the plurality of cooking recipes, and ingredient information representing ingredients used in the plurality of cooking recipes are associated with each other.

12. (Original) The information processing method according to Claim 1, wherein
the target of search is a plurality of travel plans,
the first-type question is a question asking a condition for narrowing down the plurality of travel plans, and
the second-type question is a question asking whether or not to request one of conditions for narrowing down the plurality of travel plans.

13. (Original) The information processing method according to Claim 1, wherein
the target of search is a plurality of real estate properties,
the first-type question is a question asking a condition for narrowing down the plurality of real estate properties, and
the second-type question is a question asking whether or not to request one of conditions for narrowing down the plurality of real estate properties.

14. (Original) The information processing method according to Claim 1, wherein
the target of search is a plurality of video content items,
the first-type question is a question asking a condition for narrowing down the plurality of video content items, and
the second-type question is a question asking whether or not to request one of conditions for narrowing down the plurality of video content items.

15. (Currently Amended) An information processing apparatus that performs, through interaction with a user, narrowing down regarding information that the user desires to search for, comprising:
an output processor;
an input processor; and
an interaction controller that controls the output processor and the input processor, wherein
the interaction controller causes the output processor to output a series of questions, wherein the entirety of the series of questions includes a first plurality of questions and a second plurality of questions, the first plurality of questions including a first question, which is a first-type question, about a target of search, the first-type question being an open question,
the interaction controller causes the input processor to obtain a first answer to the first question, the first answer being input by the user;
if the interaction controller determines that the first answer does not satisfy a first condition and that, based on a database storing information about the target of search, a word or phrase corresponding to a word or phrase included in the first answer is not included in the database, the interaction controller causes the output processor to output a second question, which is the first-type question, for requesting an explanation about the word or phrase included in the first answer and not included in the database,
if the interaction controller determines that the first answer does not satisfy the first condition and that, based on the database, the word or phrase corresponding to the word or phrase included in the first answer is included in the database, the interaction controller causes the output processor to output a third question, which is the first-type question, about the target of search, and
if the interaction controller determines that the first answer satisfies the first condition, the interaction controller causes the output processor to output the second plurality of questions, the second plurality of questions including a fourth question, which is a second-type question, about the target of search, the second-type question being a closed question for the narrowing down of one or more candidates as the target of search, wherein
is an ordered combination of a plurality of open-questions and the second plurality of questions is an ordered combination of a plurality of closed-questions, and
the first plurality of questions only precedes the second plurality of questions and the second plurality of questions only follows the first plurality of questions.

16. (Currently Amended) A non-transitory recording medium storing a program that causes a computer to execute an information processing method for performing, through interaction with a user, narrowing down regarding information that the user desires to search for, the information processing method comprising:
causing an output processor to output a series of questions, wherein the entirety of the series of questions includes a first plurality of questions and a second plurality of questions, the first plurality of questions including a first question, which is a first-type question, about a target of search, the first-type question being an open question;
causing an input processor to obtain a first answer to the first question, the first answer being input by the user;
if a determination is made indicating that the first answer does not satisfy a first condition and that, based on a database storing information about the target of search, a word or phrase corresponding to a word or phrase included in the first answer is not included in the database, causing the output processor to output a second question, which is the first-type question, for requesting an explanation about the word or phrase included in the first answer and not included in the database;
if a determination is made indicating that the first answer does not satisfy the first condition and that, based on the database, the word or phrase corresponding to the word or phrase included in the first answer is included in the database, causing the output processor to output a third question, which is the first-type question, about the target of search; and
if a determination is made indicating that the first answer satisfies the first condition, causing the output processor to output the second plurality of questions, the second plurality of questions including a fourth question, which is a second-type question, about the target of search, the second-type question being a closed question for the narrowing down of one or more candidates as the target of search, wherein 
is an ordered combination of a plurality of open-questions and the second plurality of questions is an ordered combination of a plurality of closed-questions, and
the first plurality of questions only precedes the second plurality of questions and the second plurality of questions only follows the first plurality of questions.

17. - 19. (Canceled)

20. (Previously Presented) The information processing method according to Claim 1, wherein
an open-question end trigger ends the open-question loop, the open-question end trigger occurring upon satisfaction of the first condition.

21. (Previously Presented) The information processing apparatus according to Claim 15, wherein 
an open-question end trigger ends the open-question loop, the open-question end trigger occurring upon satisfaction of the first condition.

22. (Previously Presented) The non-transitory recording medium according to Claim 16, wherein
an open-question end trigger ends the open-question loop, the open-question end trigger occurring upon satisfaction of the first condition.

Allowable Subject Matter
Claims 1-16 and 20-22 are allowed and renumber claims 1-19.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is considered allowable when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) because no reference alone or in combination with another reference discloses nor suggests the independent claim limitations and in the examiner’s opinion, it would not have been obvious to a person of ordinary skill in the art to combine the narrowing down of information a user desires to search for by the strict ordering of generating only a plurality of open ended type questions, requesting an explanation about a word or phrase included in an answer not included in the database, and upon a condition being met generating only a plurality of closed type questions as recited in independent claim 1.  For at least the same reasons, claims 2-16 and 20-22 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154